Contrary to the People’s contention, the defendant’s purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent, as the defendant was incorrectly informed that his right to appeal did not include the right to ap*897pellate review of his sentence on the ground that it was excessive (see People v Cruz, 54 AD3d 962, 963 [2008]; People v Hurd, 44 AD3d 791, 792 [2007]; People v Caleb C., 32 AD3d 543 [2006]). Accordingly, we have considered the defendant’s contention that the sentence imposed was excessive, but find it to be without merit (see People v Schnoor, 63 AD3d 760 [2009], lv denied 12 NY3d 929 [2009]; People v De Alvarez, 59 AD3d 732 [2009]; People v Kazepis, 101 AD2d 816 [1984]). Rivera, J.P., Covello, Angiolillo, Leventhal and Roman, JJ., concur.